Citation Nr: 0823755	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Whether the calculated overpayment of $10,099.00, 
created by the removal of the veteran's former spouse M. 
from his disability award from the date of their 
divorce, is valid.

2.	Entitlement to earlier effective date than Septemer 1 
2005, for the payment dependency allowance for the 
veteran's wife, C., to include whether she was properly 
added from September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
and the VA Debt Management Center in St. Paul, Minnesota.

In April 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge. A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is in receipt of 
service-connected disability benefits since 1988.  His 
benefits included an allowance for his wife, M., from whom he 
was divorced in March 1998.  He married C. in June 1998.  In 
August 2005, the veteran submitted updated information 
regarding his dependents, in which he listed C. as his wife.  
In an August 2005 letter, the RO advised the veteran that he 
was overpaid because of his divorce from M., and that C. was 
added as a dependent as of September 1, 2005.  The veteran 
was subsequently advised that he was paid $10,099.00 more 
than he was entitled to receive.

In an August 2005 written statement with which he sent the RO 
a faxed copy of his marriage certificate to C., the veteran 
indicated that he previously sent this material to the VA RO 
in February 2002 and identified the name of person to whom it 
was sent (a RO employee in the VA RO in Muskogee, Oklahoma).

In his September 2005 notice of disagreement, and during his 
recent Board hearing, the veteran maintained that in June or 
July 1998, he notified the RO of his change in martial status 
and provided documentation of his May (March) 1998 divorce 
from M. and June 1998 re-marriage to C.  At about the same 
time, he said he went to Camp Pendleton to turn in his ex-
wife's identification card, provide a copy of their divorce 
decree, and obtain a new (photo) identification for C. (see 
hearing transcript at page 15), and his representative 
referenced the Defense Enrollment Eligibility Reporting 
System (DEERS) (Id. at 16) (that administers benefits for 
retired military personnel and their dependents).  The 
veteran said that the date the new identification card was 
issued should be on record and C. appeared in person to 
obtain it.  

The Board is of the opinion that efforts must be made to 
contact the appropriate officials at Camp Pendleton to 
determine what information the veteran used to change his 
dependant and when he changed it.  

The record also includes November 1998 and March 2000 letters 
from the RO to the veteran indicating that he received 
additional compensation for his spouse M.  (Although on one 
letter the name is right and on the second letter another 
name starting with "M" appears.)

However, the veteran argues that he properly notified VA of 
his divorce and remarriage and that, in 2002, C. received VA 
educational benefits.  He submitted a copy of a June 5, 2002 
letter to C. from the VA RO in Muskogee, Oklahoma, to the 
effect that she was awarded an educational allowance from May 
to July 2002, and a November 1, 2002 letter that reflects her 
increased educational assistance allowance under Chapter 35.  
Both letters include the veteran's VA claim number and the 
June 2002 letter is from the RO employee identified by the 
veteran in his August 2005 statement, noted above.  Neither 
of these letters is in the claims file.

A review of the record shows that the file contains a Chapter 
35 Eligibility Information Exchange record dated in January 
2002, indicating that C. was the veteran's dependent, but did 
not establish a qualifying relationship to him because his 
current spouse of record was M., born in February 1952.  
Nevertheless, it appears that the RO reversed this 
determination, based on the June and November 2002 letters 
provided by the veteran, although it is unclear on what the 
RO relied.  The Board believes further efforts must be made 
to obtain the documents upon which the RO relied to award 
Chapter 35 educational benefits to C.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the 
appropriate officials at the Camp 
Pendleton base in California, to 
include the office of the Defense 
Enrollment Eligibility Reporting System 
(DEERS), and request (a) a copy of all 
information provided by the veteran 
regarding his March 1998 divorce from 
M. and June 1998 re-marriage to C., 
and; (b) the date on which that 
information was received.  If any 
records are unavailable, documentation 
to that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing.

2.	The RO/AMC should contact the VA ROs in 
Muskogee and San Diego, and any other 
appropriate VA office, and obtain all 
records considered in the 2002 award of 
Chapter 35 educational benefits to the 
veteran's current wife C., to 
specifically include any records 
obtained after January 10, 2002, and to 
include any education folders.  If any 
records are unavailable, documentation 
to that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing. 

3.	Thereafter, the RO should readjudicate 
the veteran's claims on appeal.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



